FILED
                           NOT FOR PUBLICATION                                OCT 03 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TELESAURUS VPC, LLC, a Delaware                  No. 12-16399
Limited Liability Company, currently
known as Verde Systems, LLC,                     D.C. No. 2:07-cv-01311-NVW

              Plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

RANDY POWER, an individual;
RADIOLINK CORPORATION,

              Defendants - Appellees.



TELESAURUS VPC, LLC, a Delaware                  No. 12-16984
Limited Liability Company, currently
known as Verde Systems, LLC,                     D.C. No. 2:07-cv-01311-NVW

              Plaintiff - Appellant,

  v.

RANDY POWER, an individual;
RADIOLINK CORPORATION,

              Defendants - Appellees.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                    Argued and Submitted September 11, 2014
                            San Francisco, California

Before: WALLACE, SCHROEDER, and W. FLETCHER, Circuit Judges.

      Plaintiff-Appellant Telesaurus VPC appeals from the district court’s orders

granting summary judgment to the defendants and imposing sanctions under

Federal Rule of Civil Procedure 11. We affirm.

      This appeal is the latest chapter of long-running litigation between

Telesaurus and RadioLink over the use of certain radio frequencies. In an earlier

appeal, we affirmed the district court’s dismissal of all of Telesaurus’ claims, but

remanded to the district court to permit Telesaurus an opportunity to amend the

complaint to state a claim under 47 U.S.C. § 206 against a common carrier.

Telesaurus VPC, LLC v. Power, 623 F.3d 998 (9th Cir. 2010).

      On remand, Telesaurus amended its complaint to assert, using only the

conclusory language of the statute, that RadioLink was a common carrier within

the applicable definition. The district court then granted RadioLink’s motion for

summary judgment, concluding that, on the record before it, there was no basis for

any finding that RadioLink was a common carrier.



                                          2
      Telesaurus’ principal argument throughout the litigation to support common

carrier status has been that RadioLink was using frequencies presumptively

reserved for common carriers. This court has previously rejected that argument.

Telesaurus, 623 F.3d at 1005. The record contains no support for Telesaurus’

continuing contention that RadioLink service was made available to the public.

      The district court imposed sanctions on Telesaurus under Rule 11, in the

amount of $107,797.50 in fees and $5,346.02 in costs. The record supports the

district court’s conclusion that Telesaurus, rather than its counsel, was responsible

for the multiplication of baseless proceedings in the litigation. There was no

material violation of the safe harbor provisions of Rule 11, and the record contains

no basis for disturbing the district court’s calculation of the amount of the fees.

There was no abuse of discretion.

      AFFIRMED.




                                           3